        Case 3:19-cv-00197-JTK Document 16 Filed 07/01/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                           NORTHERN DIVISION

JEFFREY BLAGG                                                      PLAINTIFF

v.                           CASE NO. 3:19-CV-00197-JTK

ANDREW SAUL, Commissioner,
Social Security Administration                                   DEFENDANT

                                    JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is DISMISSED with prejudice. Judgment is

entered in favor of the Commissioner.

      DATED this 1st day of July, 2020.




                                          ___________________________________
                                          UNITED STATES MAGISTRATE JUDGE
